


117 HR 3179 IH: Stop CRT Act
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3179
IN THE HOUSE OF REPRESENTATIVES

May 13, 2021
Mr. Bishop of North Carolina (for himself, Mr. Duncan, Mrs. Greene of Georgia, Mr. Biggs, Mr. Gosar, Mr. Good of Virginia, Mr. Budd, Mr. Gaetz, Mr. Tiffany, Mr. Norman, Mr. Rosendale, Mr. Buck, Mr. Weber of Texas, Mr. Roy, Mrs. Lesko, Mr. DesJarlais, Mr. Harris, Mr. Waltz, Mr. Sessions, Mrs. Boebert, Mr. Rouzer, Mr. Cloud, Mr. Perry, Mr. Steube, Mr. Moore of Alabama, Mr. McClintock, Mr. Brooks, Mrs. Miller of Illinois, Mr. Hudson, Ms. Herrell, Mr. Loudermilk, Mr. Rice of South Carolina, Mr. Babin, Mr. Hice of Georgia, Mr. Reschenthaler, Mr. Jackson, Mr. Joyce of Pennsylvania, Mr. Donalds, Mr. Banks, and Mr. LaMalfa) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Oversight and Reform, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To codify Executive Order 13950 (relating to combating race and sex stereotyping), and for other purposes.


1.Short titleThis Act may be cited as the Stop CRT Act. 2.Codification of executive orderExecutive Order 13950 (85 Fed. Reg. 60683; relating to combating race and sex stereotyping) shall have the force and effect of law.
3.Federal funds limitationA Federal entity may not grant Federal funds to any entity that teaches or advances any of the following: (1)Any race is inherently superior or inferior to any other race.
(2)The United States is a fundamentally racist country. (3)The Declaration of Independence or the United States Constitution are fundamentally racist documents.
(4)An individual’s moral worth is determined by his or her race. (5)An individual, by virtue of his or her race, is inherently racist or oppressive, whether consciously or unconsciously.
(6)An individual, because of his or her race, bears responsibility for the actions committed by members of his or her race.  